Citation Nr: 1512617	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  13-05 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an effective date prior to April 29, 2009, for the assignment of a 10 percent evaluation for degenerative changes of the left metatarsal phalangeal joint (MTP) joint (also diagnosed as degenerative joint disease (DJD)/arthritis of the MTP joint, DJD/arthritis of the great toe, hallux rigidus, and sclerosis of the first metatarsal head of the great toe). 

2.  Entitlement to an effective date prior to April 29, 2009, for the assignment of a 10 percent evaluation for degenerative changes of the right MTP joint (also diagnosed as DJD/arthritis of the MTP joint, DJD/arthritis of the great toe, hallux rigidus, and sclerosis of the first metatarsal head of the great toe).

3.  Entitlement to a rating in excess of 10 percent for chronic peroneal tendinitis of the left foot.

4.  Entitlement to a rating in excess of 10 percent for degenerative changes of the left MTP joint.

5.  Entitlement to a rating in excess of 10 percent for degenerative changes of the right MTP joint.

6.  Entitlement to service connection for degenerative arthritis of the left anterior iliac crest with mid-back pain and numbness in left lower extremity, status post subtalar fusion arthrodesis (bone graft), including as secondary to left foot conditions (also claimed as left hip condition).

7.  Entitlement to service connection for bilateral pes planus.

8.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for right knee condition.

9.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for lumbosacral strain (also claimed as low back pain).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1976 to June 1980 and from October 1980 to September 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, dated in July 2010 and August 2014.  The July 2010 rating decision granted increased evaluations of 10 percent for "sclerosis of the left first metatarsal" and "sclerosis of the right first metatarsal," both effective April 29, 2009.  It also confirmed and continued a disability evaluation of 10 percent for chronic peroneal tendinitis.  The August 2014 decision denied service connection claims for bilateral pes planus and "DJD, left anterior crest with back pain and leg numbness."  It also declined to reopen service connection claims for right knee condition and lumbosacral strain.

In January 2014, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript is of record.  Subsequent to the hearing, the Veteran submitted additional evidence with a waiver of RO consideration.  38 C.F.R. § 20.1304 (2014).  Therefore, the Board may properly consider such newly received evidence.

In addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim with unique relevant records in both VBMS and Virtual VA.  Thus, any future consideration of this Veteran's case should take into account the existence of this electronic record.

Many issues have been raised by the record but have not have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Specifically, in June 2010 the Veteran explicitly filed a claim for service connection for 1) left tarsal coalition, 2) high cholesterol, and 3) ankylosis of the left ankle secondary to bone graft surgery.  In October 2011, he filed a claim for service connection for 4) bilateral tarsometatarsal joints, and reiterated the claim for tarsal coalition.  In April 2013, he reiterated his claim for tarsal coalition and also raised new claims of service connection for 5) left ankle calcaneofibular injury, 6) superficial scar of the right metatarsal secondary to chronic peroneal tendonitis, and 7) degenerative arthritis of the left foot including calcaneus subtalar fusion.  In January 2014, he requested service connection for 8) left knee condition aggravated by service-connected left foot/ankle conditions, 9) right ankle condition aggravated by left foot/ankle conditions, 10) radiculopathy of the left lower extremity with foot drop secondary to bone graft, and 11) radiculopathy of the right lower extremity.  In November 2014, he reiterated claims of entitlement to service connection for left calcaneofibular injury and left tarsal coalition, and raised a new claim of 12) tender scars right first metatarsal, post-operative arthroplasty.

In letters dated in January 2012 and July 2014, the RO stated that the issues of tarsal coalition, bilateral tarsometatarsal joints, calcaneus subtalar fusion, and right ankle would be reviewed in association with his pending appeals.  However, the first three claims are related to bone conditions of the foot, and the increased rating issue currently before the Board is for tendinitis of the left foot only, not a bone condition or a condition of the bilateral feet.  Moreover, no condition of the right ankle is before the Board.

As none of these 12 claims have been adjudicated by the AOJ, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to: 1) increased rating for chronic peroneal tendinitis of the left foot, 2) increased rating for degenerative changes of the left MTP joint, 3) increased rating for degenerative changes of the right MTP joint, 4) service connection for degenerative arthritis of the left anterior iliac crest with mid-back pain and numbness in left lower extremity, status post subtalar fusion arthrodesis (bone graft), including as secondary to left foot conditions (also claimed as left hip condition), 5) service connection for bilateral pes planus, 6) whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for right knee condition, and 7) whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for lumbosacral strain are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's claim for an increased evaluation for degenerative changes of the left MTP joint was received on April 29, 2009.

2.  The Veteran's claim for an increased evaluation for degenerative changes of the right MTP joint was received on April 29, 2009.

3.  There is no factually ascertainable increase in disability of degenerative changes of the left MTP joint during the period from April 29, 2008 to April 28, 2009.

4.  There is no factually ascertainable increase in disability of degenerative changes of the right MTP joint during the period from April 29, 2008 to April 28, 2009.


CONCLUSIONS OF LAW

1.  An effective date prior to April 29, 2009, for the assignment of a 10 percent evaluation for degenerative changes of the left MTP joint is not warranted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.400(o) (2014).

2.  An effective date prior to April 29, 2009, for the assignment of a 10 percent evaluation for degenerative changes of the right MTP joint is not warranted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.400(o) (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The application of the law to the undisputed facts is dispositive; thus no discussion of VA's duties to notify and assist is necessary.  Mason v. Principi, 16 Vet. App. 129 (2002).

The Veteran maintains that an effective date prior to April 29, 2009, is warranted for the grant of increased evaluations of 10 percent for degenerative changes of both the left MTP joint and the right MTP joint.

As discussed above, the Board has recharacterized the claims on appeal to properly reflect the service-connected disabilities.  "Degenerative changes of the MTP joint" encompasses all degenerative changes located at the MTP joint, which connects the head of the first foot bone (metatarsal) with the base of the first toe bone (proximal phalanx).  These include sclerosis of the first metatarsal head of the great toe, DJD/arthritis of the great toes, DJD/arthritis of the MTP joints, and hallux rigidus.

In an August 2002 decision, the Board denied a rating in excess of 10 percent for "sclerosis of the left first metatarsal" and "sclerosis of the right first metatarsal."  That decision became final.  38 U.S.C.A. § 7103 (West 2014); 38 C.F.R. § 20.1100 (2014).  The Veteran's claim for increased evaluations was received on April 29, 2009.

Under the law, the effective date for a grant of an increased evaluation is the "date of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(o)(1) (emphasis added).  The "[e]arliest date as of which it is factually ascertainable that an increase in disability had occurred" will be the effective date "if [the] claim is received within 1 year from such date[;] otherwise, date of receipt of claim."  38 C.F.R. § 3.400(o)(2).

The current effective date is the date of claim: April 29, 2009.  Thus, the only way the Veteran could be entitled to an earlier effective date would be if it were factually ascertainable that the increase in disability occurred between April 29, 2008 and April 28, 2009 (the one year period before the date of claim).

The VA and private treatment records dated from April 28, 2008 to April 28, 2009 are silent as to degenerative changes of the MTP joints.  There is no report, treatment, or diagnosis of symptoms pertaining to the metatarsal heads of the great toes, hallux rigidus, DJD/arthritis of the great toes, or DJD/arthritis of the MTP joints.  Thus, it is not factually ascertainable that an increase in disability occurred during that one-year period before the date of claim.

The RO assigned the earliest possible effective date for its grant of the increased evaluations.  Accordingly, there is no entitlement under the law to the benefit sought and these claims must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

An effective date prior to April 29, 2009, for the award of a 10 percent rating for degenerative changes of the left MTP joint is denied.

An effective date prior to April 29, 2009, for the award of a 10 percent rating for degenerative changes of the right MTP joint is denied.


REMAND

In the July 2010 rating decision that initiated this appeal, the RO also granted increased ratings of 10 percent for "sclerosis of the left first metatarsal" and "sclerosis of the right first metatarsal," both effective April 29, 2009.  Later that month, the Veteran submitted a Notice of Disagreement (NOD) with that decision, specifically listing these two findings and stating "I formally disagree with the adjudicative determination."

In the August 2014 rating decision, the RO denied service connection for bilateral pes planus and DJD, left anterior crest with back pain and leg numbness (recharacterized herein as: degenerative arthritis of the left anterior iliac crest with mid-back pain and numbness in left lower extremity, status post subtalar fusion arthrodesis (bone graft), including as secondary to left foot conditions (also claimed as left hip condition)).  It also declined to reopen service connection claims for right knee condition and lumbosacral strain.  In November 2014, the Veteran submitted an NOD with all four claims.

To date, however, the RO has not issued the Veteran a Statement of the Case (SOC) as to any of these six claims.  Under the circumstances, the Board has no discretion and is obliged to remand these issues to the AOJ for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

As to the claim of entitlement to a rating in excess of 10 percent for chronic peroneal tendinitis of the left foot, the Board finds that additional development is necessary to adjudicate the claim.  In January 2015 the Veteran identified and provided a release to obtain relevant private treatment records from Dr. Laut at Cape Fear Podiatry dated through December 2014, and from Excel Prosthetics and Orthotics dated July 2010 through January 2015.  Currently, the claims file only contains treatment records dated through February 2013 for Dr. Laut, and July 2012 for Excel.  At his January 2014 hearing the Veteran reported that he was still being treated at both the Fayetteville and Salem VA Medical Centers (VAMC); however the most recent VA treatment records in the claims file are dated in February 2013.  Finally, the Veteran has not been provided with a VA examination of his left foot since September 2010 and at his hearing he indicated that his left ankle has worsened since that time.  The Board finds a remand is necessary to provide an examination and obtain these records.

Accordingly, the case is REMANDED for the following actions:

1. Issue the Veteran an SOC as to his claims of
a) entitlement to service connection for
i. bilateral pes planus
ii. degenerative arthritis of the left anterior iliac crest with mid-back pain and numbness in left lower extremity, status post subtalar fusion arthrodesis (bone graft), including as secondary to left foot conditions (also claimed as left hip condition)
b) a rating in excess of 10 percent for
i. degenerative changes of the left MTP joint
ii. degenerative changes of the right MTP joint
c) whether new and material evidence has been submitted to reopen a service connection claim for
i. right knee condition
ii. lumbosacral strain

The SOC should include notification of the need to timely file a Substantive Appeal to perfect his appeal on these issues.

2.  Obtain any VA treatment records relevant to the Veteran's feet from the Fayetteville and Salem VAMCs dated after February 2013.

3.  After securing any necessary authorization, obtain treatment records from Dr. Laut at Cape Fear Podiatry dated after February 2013, and from Excel Prosthetics and Orthotics dated after July 2012.  

4.  Provide an appropriate VA examination to determine the severity of the service-connected chronic peroneal tendinitis of the left foot.  The claims file (paper and electronic) should be reviewed by the examiner in conjunction with the examination and such review should be noted.  Any necessary tests should be conducted.  

All range of motion testing should indicate at what degree pain occurs and describe any increased pain, fatigue, weakness, or incoordination with repetitive motion.  Functional limitations and any ankylosis due to chronic peroneal tendinitis should be addressed.  If any left foot symptoms are due to non-service-connected conditions instead, those distinctions should be made to the extent possible.

5.  Then, readjudicate the claims.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case and allow an opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


